IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT

RUSSELL SCOTT SHICK, PRO SE            : No. 32 WAP 2017
LINDA DIANNE SHICK,                    :
                                       :
                 Appellants            :
                                       :
           v.                          :
                                       :
JOHN E. WETZEL, SECRETARY, PA          :
DEPARTMENT OF CORRECTIONS,             :
TREVOR WINGARD,                        :
SUPERINTENDENT, STATE                  :
CORRECTIONAL INSTITUTION AT            :
SOMERSET, LAUREL HARRY,                :
SUPERINTENDENT, STATE                  :
CORRECTIONAL INSTITUTION AT            :
CAMP HILL, MICHAEL R. CLARK,           :
SUPERINTENDENT, STATE                  :
CORRECTIONAL INSTITUTION AT            :
ALBION                                 :
                                       :
                   Appellees           :


                                    ORDER


PER CURIAM


     AND NOW, this 11th day of September, 2017, the Notice of Appeal is quashed.